Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please AMEND the first paragraph of the specification, AS FOLLOWS:
This application is continuation application of U.S. Application Serial No. 15/985,922, filed May 22, 2018, now U.S. Patent No. 10,624,951, which is a continuation application of U.S. Application Serial No. 15/074,714, filed March 18, 2017, now U.S. Patent No. 15/074,714, which is a continuation application of U.S. Application Serial No. 14/240,813, filed on February 25, 2014, now U.S. Patent No. 9,290,744, which is a national phase application under 35 U.S.C. § 119(e) of U.S. Provisional Application Serial No. 61/534,655, filed September 14, 2011. The entire contents of each of the foregoing applications is hereby incorporated by reference.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As was seen in the parent Applciation, 15/985,992 affidavit of Dr. Green, dated 12/12/19, Applicant has shown how this particular SRPX acts distinctly from what was previously known.  The use of the protein inhibited the tumors, as shown in the various experiments provided.  Further there is no evidence or art of record to doubt the word with regard to this protein, of its action on the claimed tumor scope.  Finally, the protein being active simply requires expression from the cells to work.  Finally, the methods herein would have been severed by restriction in the related Applications (the parents of this Application).  Thus, Claims 19-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633